Title: Thomas Jefferson to Joseph Milligan, 26 September 1810
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Sir
            Monticello Sep. 26. 10
          
             In a letter to you of Feb. 28. in answer to yours of the 3d of that month, I acknoleged & thanked you for the parent’s assistant, & expressed a willingness to receive the Tales of fashionable life when published.  to a former request of the 7th & 8th vols of Scientific dialogues, I added one for Mitford’s history of Greece, if an 8vo edition could be had, and also for the 4th vol. of that work, just published, if that volume also had been printed in 8vo and I at the same time asked the favor of you to forward me my account. not having heard from you I have still to repeat the same requests, & to add another.     I possess Belsham’s history of George I. & II. in 2. vols 8vo and 3. vols of his history of Geo. III. bringing it down to 1793. it has been considerably added to since that, & I should be glad either to get the additional volumes or to exchange mine for a compleat copy of the work, paying a reasonable difference. packages of this kind come safely by the mail stage if safely put on board at Alexandria, where the undertakers are changed. I offer my best wishes for your health.
          
            Th:
            Jefferson
        